Title: From George Washington to Richard Henry Lee, 26 December 1775
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Cambridge 26th Decr 1775

Your favour of the 6th Instt did not reach this place till Saturday Afternoon. the Money which accompanied it, came seasonably, but not (as it was so long delayed) in quantum Sufficit—our demands at this time being peculiarly great for pay, and advance to the Troops—pay for their Arms—Blanketting &ca Independant of the demands of the Commissary & Quarter Master General.

Lord Dunmores Letters to General Howe &ca wch very fortunately fell into my hands, & Inclosed by me to Congress, will let you pretty fully into his diabolical Schemes—If my Dear Sir that Man is not crushed before Spring, he will become the most formidable Enemy America has—his strength will Increase as a Snow ball by Rolling; and faster, if some expedient cannot be hit upon to convince the Slaves and Servants of the Impotency of His designs. You will see by his Letters what pains he is taking to invite a Reinforcement at all event⟨s⟩ there, & to transplant the War to the Southern Colonies. I do not think that forcing his Lordship on Ship board is sufficient; nothing less than depriving him of life or liberty will secure peace to Virginia; as motives of Resentment actuates his conduct to a degree equal to the total destruction of the Colony. I fear the destination of the Naval Armament at P—is too well known to answr the design. I have heard it spoke of in common conversation, at this place near a fortnight ago—and the other day was told, that two Men of War going into the harbour at New York (supposd to be those intended for the relief of the Asia) were order’d, & accordingly Sailed immediately out, & as it is immagined, for Virginia.
My Letters to Congress will give you the occurrances of this place; I need not repeat them therefore in this place; but I must beg of you my good Sir to use your Influence in having a Court of Admiralty, or some power appointed, to hear and determine all matters relative to Captures—You cannot conceive how I am plagud on this head, and how impossible it is for me to hear and determine upon matters of this sort when the Facts, perhaps, are only to be ascertaind at Ports 40, 50, or more Miles distant without bringing the Parties hither at great trouble & expence. at any rate my time will not allow me to be a competent judge of this business—I must also beg the favour of you to urge the necessity of appointing a Brigadier Genl to the vacant Brigade in this Army—the Inconvenience we daily experience for want of one is very great—much more than the want of a Colo. to a Regiment—for there the next Officer in Command does the duty; in a Brigade this may not with propriety happen and seldom or ever is done with any kind of regularity—perfectly indifferent is it to me who the Congress shall please to

appoint to these Offices, I only want it done that business may go regularly on.
I thank you for the Letter Inclosed (from Colo. Pendleton) but the Gentlemen were so long on the Road that I had got more particular Accts of the transactions in Virginia before it came to hand.
My best respects to the good Family you are in—& to your Brothers of the Delegation—and be assurd that I am Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington


When will the Expresses between Phila. & this Camp be Established? Is it expected that Letters to and from me, by the Continental Post are to pay Postage?
The Information respecting Connelly’s Instructions being conceald in the tree of his Saddle may be relied on—it came to me from Mr Atkinson the Midshipman who Commanded the Sloop coming to Boston & taken by us & who was Eye Witness to the device which he says was so well done that he should not have been able to have discover’d the place himself wherein the Instructions were secreted without pulling the whole to pieces. He wishes that no use may be made of his name. I believe the Intelligence was rather inadvertently communicated by Atkinson to Captn Matthews who acquainted me of it yesterday.

